United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  July 28, 2003


                                      Before

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge



No. 02-1945
                                             Appeal from the United States
AKEEM AKI-KHUAM,                             District Court for the Northern District
f/k/a EDWARD EARL WILLIAMS,                  of Indiana, South Bend Division.
              Petitioner-Appellee,
                                             No. 00 C 386
     v.
                                             Allen Sharp, Judge.
CECIL DAVIS, Superintendent,
           Respondent-Appellant.


                                    ORDER


  This court’s opinion dated May 8, 2003 is hereby vacated. A new opinion will issue.